DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2020, 09/24/2020, 12/25/2020, 09/28/2021 and 03/29/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “a bottom chip package having a first side and a second side opposing the first side, the bottom chip package comprising a first semiconductor chip and a second semiconductor chip arranged in a side-by-side manner on the second side; a top antenna package mounted on the first side of the bottom chip package, wherein the top antenna package comprises a radiative antenna element; and a connector disposed on the second side” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Lindgren Baltzell whose telephone number is (571)272-5918.  The examiner can normally be reached on Monday through Friday from 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845